Name: 2002/150/EC: Commission Decision of 15 February 2002 authorising the placing on the market of coagulated potato proteins and hydrolysates thereof as novel food ingredients under Regulation (EC) No 258/97 of the European Parliament and of the Council (notified under document number C(2002) 506)
 Type: Decision_ENTSCHEID
 Subject Matter: processed agricultural produce;  marketing;  plant product;  Europe;  foodstuff
 Date Published: 2002-02-21

 Avis juridique important|32002D01502002/150/EC: Commission Decision of 15 February 2002 authorising the placing on the market of coagulated potato proteins and hydrolysates thereof as novel food ingredients under Regulation (EC) No 258/97 of the European Parliament and of the Council (notified under document number C(2002) 506) Official Journal L 050 , 21/02/2002 P. 0092 - 0093Commission Decisionof 15 February 2002authorising the placing on the market of coagulated potato proteins and hydrolysates thereof as novel food ingredients under Regulation (EC) No 258/97 of the European Parliament and of the Council(notified under document number C(2002) 506)(Only the Dutch text is authentic)(2002/150/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Regulation (EC) No 258/97 of the European Parliament and of the Council of 27 January 1997 concerning novel foods and novel food ingredients(1), and in particular Article 7 thereof,Having regard to the request by AVEBE ba to the competent authorities of the Netherlands of 25 May 2000 for placing coagulated potato protein and hydrolysates thereof on the market as a novel food ingredient,Having regard to the initial assessment report drawn up by the competent authorities of the Netherlands,Whereas:(1) Whilst protein has been extracted from a number of plants to be used in foods, potato protein had not been on the market in the Community before Regulation (EC) No 258/97 entered into force. Therefore, potato protein requires authorisation according to Article 1(2)(e) of the Regulation.(2) In their initial assessment report the Netherlands' competent food assessment body came to the conclusion that coagulated potato proteins and hydrolysates thereof are safe for human consumption.(3) The Commission forwarded the initial assessment report to all Member States on 19 February 2001.(4) Within the 60-days period laid down in Article 6(4) of the Regulation, reasoned objections to the marketing of the product were raised in accordance with that provision concerning, in particular, the use of sulphite as an additive and the specification requirements for certain alkaloids.(5) AVEBE provided additional information in response to the comments and objections raised by Member States, which was discussed with Member States' experts on 17 July 2001.(6) On the basis of this additional information and the initial assessment report, it is established that coagulated potato protein and hydrolysates thereof comply with the criteria laid down in Article 3(1) of the Regulation.(7) The use and the labelling of sulphite is governed by Council Directive 89/107/EEC of 21 December 1988 on the approximation of the laws of the Member States concerning food additives authorised for use in foodstuffs intended for human consumption(2) and Directive 95/2/EC of 20 February 1995 of the European Parliament and of the Council on food additives other than colours and sweeteners(3).(8) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee for Foodstuffs,HAS ADOPTED THIS DECISION:Article 1Coagulated potato protein and hydrolysates thereof as specified in the Annex, may be placed on the market in the Community as novel food ingredients.Article 2The designation "potato protein" shall be displayed on the labelling of the product as such or in the list of ingredients of foodstuffs containing it.Article 3This Decision is addressed to AVEBE ba, Prins Hendrikplein 20, 9641 GK Veendam, The Netherlands.Done at Brussels, 15 February 2002.For the CommissionDavid ByrneMember of the Commission(1) OJ L 43, 14.2.1997, p. 1.(2) OJ L 40, 11.2.1989, p. 27.(3) OJ L 61, 18.3.1995, p. 1.ANNEXSpecifications of coagulated potato proteins and hydrolysates thereofDry substance: not less than 800 mg/gProtein (N*6,25): not less than 600 mg/g (dry substance)Ash: not more than 400 mg/g (dry substance)Glycoalkaloid (total): not more than 150 mg/kgLysinoalanine (total): not more than 500 mg/kgLysinoalanine (free): not more than 10 mg/kg